NOTICE
                                      2022 IL App (5th) 220476-U
                                                                                           NOTICE
 Decision filed 12/20/22. The
                                                                                This order was filed under
 text of this decision may be               NO. 5-22-0476                       Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                                not precedent except in the
 the filing of a Petition for                   IN THE                          limited circumstances allowed
 Rehearing or the disposition of
                                                                                under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

KRISTEN H., n/k/a Kristen S.,             )     Appeal from the
                                          )     Circuit Court of
      Petitioner-Appellant,               )     St. Clair County.
                                          )
v.                                        )     No. 13-F-117
                                          )
MATTHEW W.,                               )     Honorable
                                          )     Alana I. Mejias,
      Respondent-Appellee.                )     Judge, presiding.
______________________________________________________________________________

          JUSTICE WELCH delivered the judgment of the court.
          Presiding Justice Boie and Justice Moore concurred in the judgment.

                                               ORDER

¶1        Held: The trial court’s decision modifying parental responsibilities to give sole decision-
                making authority over the parties’ minor children to the respondent father and
                allocating the majority of the parenting time to him is affirmed as it was not against
                the manifest weight of the evidence. The court’s decision denying the petitioner
                mother’s motion to relocate with the minor children is also affirmed where the
                respondent father was awarded the majority of the parenting time.

¶2        This appeal arises out of an order modifying parental responsibilities to give sole decision-

making authority over the parties’ minor children to the respondent, Matthew W., and allocating

the majority of the parenting time to him. It also involves an order denying a motion to relocate

with the minor children filed by the petitioner, Kristen S. On appeal, Kristen S. argues that the

trial court’s modification of parental decision-making authority and parenting time was against the




                                                   1
manifest weight of the evidence, and the court’s decision denying her relocation with the children

was also against the manifest weight of the evidence.

¶3                                      I. BACKGROUND

¶4      Matthew W. and Kristen S. had two children, Ja.W., born January 14, 2006, and J.W., born

July 17, 2010. In March 2018, the trial court awarded Kristen S. sole decision-making authority

over the minor children and set the parenting time schedule. Also, the court denied her petition to

relocate to Alaska (Kristen S.’s husband, Rick S., was employed at Elmendorf Air Force Base in

Alaska as a civil service employee with the United States Air Force). In June 2019, Kristen S.

filed a second petition for relocation, seeking the court’s permission to relocate to Warrensburg,

Missouri. The petition stated that Rick S. had been living in Alaska and had made substantial

efforts to find gainful employment in St. Clair County, but those efforts were unsuccessful.

However, he had obtained employment at Whiteman Air Force Base in Knob Noster, Missouri.

Rick S. and Kristen S. purchased a home in Warrensburg, approximately 3½ hours from their

Millstadt, Illinois, residence where Kristen S. was residing. Although they bought the Missouri

residence, Kristen S. continued to reside in Millstadt until that home was sold. After the Millstadt

home was sold, Kristen S. and the children moved to Maeystown, Illinois, to live with her parents.

Kristen S. and Rick S. also had a daughter, Caroline S., who lived with Kristen S. while Rick S.

was living in Alaska, but she moved to the Missouri house in January 2020 and began attending

school there.

¶5      On March 19, 2020, the trial court entered an order denying Kristen S.’s petition to relocate,

finding that she had failed to establish that the relocation was in the minor children’s best interests.

On September 21, 2020, the court entered another order, temporarily modifying the parenting time

schedule because Kristen S. and the children had been living in their Missouri home during the


                                                   2
COVID-19 pandemic since the children were doing remote learning. The court indicated that the

schedule would remain in effect during the remote learning period.

¶6     On July 30, 2021, Matthew W. filed a motion to enforce the trial court’s March 2020 order

and for modification of the school year parenting time schedule so that he had the majority of the

parenting time during the school year. In the motion, Matthew W. stated that Belleville West High

School and Millstadt School District were returning to full-time in-person learning for the 2021-

22 school year, and Kristen S. continued to reside in Warrensburg. Matthew W. alleged that the

current placement schedule when school resumed would be impossible to maintain and that it was

not in the minor children’s best interests to be transported to and from Warrensburg. That same

day, Matthew W. also filed a petition to modify parental responsibilities, requesting sole decision-

making authority over the children.

¶7     On August 13, 2021, Matthew W. filed an emergency petition to enforce the court order,

alleging that Kristen S. had not responded to his inquiries about enrolling the children into their

Illinois schools, and the children had told him that she intended to enroll them in school in

Warrensburg. On August 26, 2021, the trial court entered an order, requiring that the children be

enrolled in Belleville West High School and Millstadt School District immediately and for

Matthew W.’s address to be used for school purposes. On May 17, 2022, Kristen S. filed another

motion to relocate the children.

¶8     On June 22, 2022, a hearing was held on Matthew W.’s motion to modify parental

responsibilities and Kristen S.’s motion to relocate. At the hearing, Matthew W. testified that,

once it was announced that the children’s schools were returning to in-person learning, he sent

multiple text messages to Kristen S. about enrolling them and where they would be staying.

Kristen S.’s answers were not responsive, she never registered them in the Millstadt and Belleville


                                                 3
schools, and she instead enrolled them in Warrensburg schools. He had to go to both schools to

get them registered and enrolled in their classes because Kristen S. had their records transferred to

the Warrensburg schools.

¶9     Although Kristen S. told Matthew W. that she went to the Illinois schools to register the

children, he believed she went there to talk about continuing remote learning. Neither Illinois

school was offering remote learning for the 2021-22 school year unless there was a special

circumstance. However, Matthew W. acknowledged that he did receive a message from Kristen

S. about needing proof of his address before the children could be registered in school.

¶ 10   Once in-person school resumed, the parenting time schedule reverted back to the schedule

set out in the trial court’s March 2020 order. However, there were issues with the schedule because

Kristen S. took the children to Warrensburg on her weekends, sometimes taking them out of school

early on Friday, and did not return them until early Monday morning. During the 2021-22 school

year, J.W. had 23 absences from school, one or two of which were when J.W. was sick while at

Matthew W.’s house, and Ja.W. had 14 absences, one or two of which were when she was also

sick while at Matthew W.’s house. However, Matthew W. acknowledged that J.W. missed at least

five days of school because he was quarantined due to COVID-19. Matthew W. noted that, when

J.W. tested positive for COVID, the quarantine period was 10 days. During J.W.’s quarantine

period, the quarantine period was reduced to five days, but Kristen S. still kept him out of school

for 10 days. Kristen S. obtained medical providers for the children in Warrensburg, and there had

been times where she took both children out of school because one of them had a doctor or dentist

appointment.

¶ 11   Even with the absences, Ja.W. was doing well in school; she was enrolled in honors courses

and had a 4.75 grade point average. J.W. was also doing well, had an approximately 3.75 grade


                                                 4
point average, and ended the semester with As and one B.            Neither child participated in

extracurricular activities because Kristen S. would not allow them. Ja.W. played volleyball in

grade school, but the last time she played was in seventh grade, and J.W. previously played

baseball. Matthew W. acknowledged that Ja.W. tried out for the volleyball team in eighth grade

but did not make the team. However, Ja.W. had an opportunity to try out for a select team, but

Kristen S. would not let her try out for that team. When he asked Kristen S. about J.W. playing

baseball, she refused to give permission and said she was going to contact the school to let them

know that J.W. did not have permission to play.

¶ 12   Since Ja.W. started driving, she was driving herself and J.W. to school. On days that her

school started later, she had to wait after dropping J.W. off at his school until she could go to

school. When he talked to Kristen S. about it, she said that it saved gas money. There had also

been issues with the children forgetting items that they needed for school in Warrensburg.

¶ 13   Matthew W. took Ja.W. to a dermatologist because she had acne, and the dermatologist

gave her two medications. However, Kristen S. would not let Ja.W. take the medication and was

angry because Matthew W. took Ja.W. to the doctor behind her back. He explained that he could

not take the children to any of their medical appointments because they were all in Warrensburg.

¶ 14   Matthew W. believed that it would be easier if he had the majority of the parenting time

during the school year, so then the children would not have to live with their grandparents. He

explained that he felt that the children were missing out by not living in the community where they

attended school, and it would be easier for them to get to school if they lived with him. He noted

that the Millstadt community was the most stable thing they had, and the children loved it there.

J.W. had friends who lived within walking distance of the house, and Ja.W. also had friends in the

area. Matthew W. explained that the current summer schedule did not allow the children to


                                                  5
participate in summer sports or other extracurricular activities and allowing Kristen S. the majority

of the parenting time in the summer meant that the children were not able to see their friends or

extended family.    He noted that the majority of their friends, cousins, aunts, uncles, and

grandparents lived near him. If the children moved to Warrensburg, they would have to change

schools. He had never heard the children talk about any friends in Warrensburg.

¶ 15   Matthew W. and his wife had two children, ages six and three, and Ja.W. and J.W. had a

great relationship with his wife and loved their half-siblings. His wife was a director of a

preschool, and she had flexibility to go home during the day. During the pandemic, the children

did remote learning at his house when they were there. He acknowledged that the children also

loved Rick S. and Caroline S.

¶ 16   Kristen S. testified that she was unemployed, she was the children’s main caretaker for

their entire lives, and she had always made their doctor and dentist appointments. Matthew W.

had never shown any interest in being involved in those appointments. Ja.W. was going to an

orthodontist in Warrensburg because she had gotten braces there before Kristen S.’s request to

relocate was denied, and they had already paid for the braces and the follow-up appointments.

They initially went there because the orthodontist offered a military discount, and Ja.W. really

liked it. Matthew W. was not contributing to that cost, and they could not afford to find a new

orthodontist in Illinois. Kristen S. explained that the children’s dentist was in Warrensburg

because that dentist was cheaper than the dentists she contacted in Illinois; she had to pay for the

appointments herself since they did not have dental insurance, and Matthew W. was not

contributing to those costs. Although Matthew W. paid child support, he did not pay any additional

expenses for the children.




                                                 6
¶ 17   In July 2020, Matthew W. requested to start his parenting time early so he could go on a

family vacation with the children. Ja.W. had an orthodontist appointment during that time, and he

agreed to take her. However, once he got the children, he canceled the appointment, and it could

not be rescheduled until September. Kristen S. explained that the orthodontist appointments were

difficult to get because they were scheduled three months in advance, and the office was not open

on Mondays or Fridays.

¶ 18   Kristen S. testified that Ja.W. had issues with acne, and, when Kristen S. asked the doctor

whether she should take Ja.W. to a dermatologist, the doctor told her no and that Ja.W. should

continue to use the skin care products that she was using. Ja.W.’s acne had improved and was

now just an issue once per month. After that doctor’s appointment, Matthew W. took Ja.W. to a

dermatologist against Kristen S.’s wishes. The dermatologist gave them a topical cream and an

antibiotic for the acne. However, Kristen S. was hesitant about the prescription medication

because she discovered that the acne might be worse after the patient stopped taking it, and she

was unable to ask the dermatologist any questions about the medication as Matthew W. had left

her off the paperwork. Matthew W. had even agreed that he did not want Ja.W. taking the

prescription medicine.

¶ 19   Kristen S. acknowledged that J.W. had missed school due to Ja.W.’s orthodontist

appointment, but she explained that she asked Matthew W. to meet her that Sunday so he could

get J.W. and make sure J.W. got to school. However, Matthew W. refused and instead wanted her

to drive to Millstadt and then back to Warrensburg to get Ja.W. to her appointment. She explained

that it was not ideal, but she was doing the best she could, and Matthew W. was not willing to go

a little out of his way to help her. The children’s doctor was in Illinois, and she always took them




                                                 7
to those appointments. Even though she was the parent taking the children to their appointments,

she communicated with Matthew W. about those appointments.

¶ 20   As for the rest of J.W.’s absences from school, Kristen S. explained that he missed 10 days

of school because he was quarantined. She noted that she called his school, and the school nurse

told her when he could return. Toward the end of the quarantine period, the period was reduced

to five days, but the school nurse told her to just have him return on the original date.

¶ 21   Kristen S. was very close with Ja.W., and they liked to thrift shop, hike, bike, watch movies,

and listen to music. She was also close to J.W., he liked to fish, and Rick S. went fishing with

him. There was only a two-year age difference between J.W. and Caroline S., so they were really

close and were always together. J.W. was a good big brother, and Caroline S. looked up to him

and wanted to do the same activities that he did, such as playing with Nerf guns and playing video

games. They played video games with his Illinois friends, so she knew those friends. However,

they did not see each other as much anymore since the in-person learning had resumed; J.W. had

gotten emotional about missing her. Ja.W. was not as close to Caroline S. as J.W. because of their

age difference, but they still had a sweet relationship.

¶ 22   After the request to relocate to Alaska was denied, Rick S. applied for several jobs, and the

Whiteman Air Force Base job was the closest one to Matthew W. Kristen S. was devastated when

she received the trial court’s denial of her request to relocate in March 2020, and she was not sure

what she was going to do because they did not have enough money to maintain two households.

However, the schools then shut down because of the COVID-19 pandemic, and her parents were

considered high risk, so she moved the children to Warrensburg. Matthew W. initially had an

issue with her moving, but then they agreed to start the summer schedule early, and he had more

time with the children. From March 2020 through May 2021, the children did remote learning.


                                                  8
¶ 23   As for the 2021-22 school year, Kristen S. explained that she thought the school would

offer remote learning since the COVID-19 numbers were increasing due to the new variant. When

Matthew W. asked her about enrolling the children in school, she noted that she did not have a

plan because things were frequently changing. She eventually went to Ja.W.’s school to register

Ja.W., but she was unable to because she needed proof of address in that school district. She

acknowledged that she asked about remote learning while there but explained that she was there

to register Ja.W. for school. After she was told that she needed proof of address, she tried calling

Matthew W. from her cell phone and also from the school telephone, but he did not answer. Ja.W.

even tried calling him. She acknowledged that she waited until the last minute to register Ja.W.

but explained that she was hoping they would offer remote learning because of the increase in

COVID numbers.

¶ 24   With regard to J.W.’s school, Kristen S. did not receive any communication from the

school about registration because Matthew W.’s address was used for school purposes. Matthew

W. had given Ja.W. the registration paperwork, but Ja.W. never gave it to her. Matthew W.

eventually gave her the paperwork. Because neither child was registered at any school in August,

she panicked and registered them in Warrensburg schools.

¶ 25   The children were currently doing in-person learning and were living at Kristen S.’s

parents’ house with Kristen S. Ja.W. drove her and J.W. to school, which was an approximately

35-minute drive. Kristen S. described the town where her parents lived as small and sleepy; she

noted that it was an older community. The only connection that the children had to the town were

their grandparents. Ja.W. was in honors classes and had a lot of homework every night. Kristen

S. believed that Ja.W. would be unable to stay caught up on her homework and also play a sport

while living at her grandparents’ house.


                                                 9
¶ 26   During the week, they lived out of suitcases, and Kristen S. and J.W. shared a bedroom.

Ja.W.’s bedroom was also her grandmother’s office, so if her grandmother was working late, she

would not have access to her bedroom. Kristen S. explained that they felt like visitors at her

parents’ house and that they were invading her parents’ space. The living arrangement was meant

to be temporary, but she could not afford another residence in the Millstadt school district so the

children could go to school there. Although Matthew W. accused her of not being in Illinois when

the children were there, she was always there with them. When staying in Illinois, she did not

have Rick S. for support; she was a single mother.

¶ 27   Kristen S. explained that, during remote learning, the family were all in the same house,

the children had stability, and they were able to do activities together. The children had a great

relationship with Rick S. and maintained that relationship when he lived in Alaska. J.W. was

really close to Rick S. because they liked to do the same things, such as fishing. Kristen S.

described Rick S. as really patient.

¶ 28   The children loved Warrensburg, there were children in the neighborhood that J.W. played

with, and they lived one hour from a lake. They liked to bike on the bicycle trail near the house,

they hiked at a nearby state park, and they frequently went boating. J.W. liked going to the skate

park, and he did ninja warrior training at a local place that also had baseball batting cages. He met

a friend while boating, and they frequently met up while at the lake. Although the neighborhood

was small, there were a lot of children living there. There was also a lake across the street from

their house where the neighborhood children went fishing. Ja.W. wanted to do jujitsu, and there

was a place nearby where she could do that. Ja.W. had her own bedroom with an attached

bathroom in the basement. Ja.W. did not have as many friends there as J.W., but Kristen S.

believed that Ja.W. would make friends if she went to school there. Also, the children’s cousins


                                                 10
visited them, and Kristen S.’s sister had a house on the Lake of the Ozarks, which was close to

them. Her parents also visited them and went with them to the lake in the summer.

¶ 29    When Ja.W. was younger, she participated in a lot of activities, such as volleyball, soccer,

and karate. She was asked to join the select volleyball team between seventh and eighth grade,

but she did not want to join because her friend was not joining. Kristen S. explained that the select

team was expensive and required a lot of travel, but she was willing to let Ja.W. join if Ja.W.

wanted. Then, in eighth grade, Ja.W. did not make the school volleyball team. J.W. was not

committed to any sports or activities and would frequently change his mind about what activities

he wanted to do.

¶ 30   Kristen S. stated that she spoke to the counselor at Warrensburg about the classes offered

there compared to Belleville West High School. Belleville West High School had more honors

classes, but the Warrensburg school offered advance placement and dual credit classes that were

comparable to Ja.W.’s classes in Belleville. Kristen S. acknowledged that the Belleville school

offered 19 advance placement classes while the Warrensburg school only offered five; she also

acknowledged that Ja.W. was not currently interested in those five subjects. However, the

Warrensburg schools offered 25 different honors courses that Ja.W. could take. Kristen S. believed

that Ja.W. would succeed no matter which school she attended. Kristen S. noted that there were a

lot of fights at the Belleville school and less violence in the Warrensburg schools. She also visited

the school that J.W. would attend, and the school offered more sports than the Millstadt school, it

had a brand-new gym, and the teachers and the principal were all nice. She noted that the school

was comparable to the Millstadt school.

¶ 31   Kirsten S. believed it would be better for the children to relocate with her to Warrensburg

because they had always lived with her, she always took care of their emotional well-being, they


                                                 11
should be reunited with their sister, and they should have an opportunity to make friends there and

be part of the community. She believed that they would do well wherever they lived. She

explained that it was chaotic for the children to live as they were. If they lived in Warrensburg,

they would have a home base and a community that they belonged to; with the current situation,

they did not have a home base because they were not at any one house long enough. However,

she acknowledged that they had never expressed any dislike of Millstadt. It would also be

beneficial for her because she was separated from her husband and youngest child, and she did not

believe it would have an impact on Matthew W.’s parenting time.

¶ 32   Rick S. testified that he was a federal civil service employee at the Whiteman Air Force

Base and that he worked for the civil engineer squadron. His job was very specialized, and Scott

Air Force Base did not employ federal workers in that field. He was originally from Belleville,

and he visited about once per month.        When they were looking for houses to buy in the

Warrensburg area, the children went with them and gave input on the homes. The neighborhood

was diverse, there were a lot of children living there, and it was family orientated. The town park

had a community center with a lazy river, water slides, and a swimming pool; there were also skate

parks, tennis courts, and basketball courts at the park; and there was another park nearby where

Kristen S. and the children went walking. The Warrensburg schools were good and had several

advance courses. There was also the Missouri A+ program for top tier students, which both

children would qualify for, that offered two years of free college after graduation.

¶ 33   While the children were home doing remote learning, Rick S. spent more quality time with

them. He was around during the day to help them with their schoolwork, and they were able to do

more family activities, such as hiking, biking, and swimming. The parenting time exchanges were

also smoother during the pandemic. The crime rate in Warrensburg was low, although he


                                                12
acknowledged that Millstadt likely had a comparable crime rate. They purchased a boat during

the pandemic because they were looking for ways to spend quality time together, and they went

boating at least once per week. They often had family members visit.

¶ 34   Rick S. testified that the children often came to him for advice, and they looked up to him.

His relationship with the children flourished during the pandemic, and Caroline S. thrived having

her siblings with her. The current parenting time schedule was disruptive to his marriage and to

the children, including Caroline S. He believed that it was best for all three children to live

together. He bought Ja.W. a vehicle and also paid for her braces.

¶ 35   On July 13, 2022, the trial court entered a written order, finding that Matthew W. had

shown, by a preponderance of the evidence, that there had been a substantial change in

circumstances that necessitated modification of parental responsibilities to serve the children’s

best interests. The court noted that the excessive school absences for both children, Kristen S.’s

denial of the children’s involvement in any extracurricular activities, and her failure to share

medical information with Matthew W. were a few examples that supported a modification of

parental decision-making authority. The court also noted that both parties testified that the current

parenting time schedule was not working.

¶ 36   The trial court also found that it was in the children’s best interests for Matthew W. to be

allocated sole decision-making authority and the majority of the parenting time. In support of its

decision, the court noted that there was no evidence presented as to the children’s wishes; they

resided in three different locations; while in Warrensburg, J.W. spent a lot of time interacting with

his Millstadt friends through video gaming; and Ja.W. did not have any real friends there. During

the school year, the children lived with Kristen S. and their maternal grandparents in a sleepy town,

they lived out of suitcases, Kristen S. and J.W. shared a bed; and although the children were well-


                                                 13
adjusted to their home in Warrensburg, Millstadt had been a consistent location throughout their

lives. The court noted that the children had good relationships with all of their half-siblings.

¶ 37   The trial court also noted that the children were well-adjusted to their schools; they had

attended school in the same school district since kindergarten; Kristen S. violated a court order by

enrolling them in Warrensburg schools for the 2021-22 school year, which required Matthew S. to

file two motions to compel her compliance with the order for school enrollment; and the children

were enrolled in the Illinois schools shortly after the school year started. The children both had

excessive school absences in the 2021-22 school year, and most of those absences occurred while

in Kristen S.’s care. On Kristen S.’s weekends, they left Warrensburg on Monday morning at 3

or 4 a.m. to attend school, and, at times, she pulled them out of school early on Fridays immediately

preceding her weekend parenting time. The court found that, since the entry of the March 2020

order, both parents had been heavily involved in the children’s education and assisted with remote

learning.

¶ 38   The trial court found significant that the children were not involved in any extracurricular

activities, although they lived in Maeystown and Millstadt on school days, Kristen S. was

unemployed, and Ja.W. had a vehicle. Matthew W. claimed that Kristen S. would not allow them

to participate in any activities, and she threatened to file a contempt motion against him if he

enrolled them in any activity. She also contacted the school just to advise them that Matthew W.

had no decision-making authority with regard to the children.

¶ 39   The trial court noted that Kristen S. acknowledged that the children had more established

and closer relationships with their Millstadt friends. They also had extensive family in the area,

including maternal, paternal, and stepparent relatives, with whom they were close. The court

found that the parties did not have the ability to communicate or make joint decisions and even the


                                                 14
most benign communications were interpreted as a “call to arms.” The court also found that, since

it denied Kristen S.’s first request to relocate to Warrensburg, her decision-making on behalf of

the children had been questionable. However, the court acknowledged that Kristen S. had

historically been the primary parent with the majority of the parenting time, the children had

always lived with her, and she had always taken them to their doctor and dentist appointments.

¶ 40   The trial court found that the children needed consistency and acknowledged Kristen S.’s

testimony that during the remote learning period, they had stability and certainty because they

were not running between three different households. During the pandemic, they had substantial

time with each parent and were able to establish a routine. Although Kristen S. believed that the

only solution was to grant her relocation request, the court noted that the one consistent thing for

the children, other than their parents, had been the Millstadt community, and all that went with it,

i.e., their family, school, and friendships. The court found that Kristen S. was the parent who

seemed to consistently interrupt the children’s stability, noting that she requested to relocate on

three separate occasions and refused to register them in the court-designated schools.

¶ 41   As for Kristen S.’s petition to relocate to Warrensburg, the trial court denied her request

since Matthew W. was the parent with the majority of the parenting time, and Kristen S. did not

present any different facts from those initially presented in her previous request to relocate. Kristen

S. appeals the court’s allocation of parental responsibilities as well as the denial of her request to

relocate.

¶ 42                                      II. ANALYSIS

¶ 43   A. Allocation of Parental Decision-Making Authority and Parenting Time

¶ 44   Section 610.5(c) of the Illinois Marriage and Dissolution of Marriage Act (Act) sets forth

the requirements for modification of orders allocating parental decision-making responsibilities


                                                  15
and parenting time. 750 ILCS 5/610.5(c) (West 2020). Specifically, section 610.5(c) provides

that

       “the court shall modify a parenting plan or allocation judgment when necessary to
       serve the child’s best interests if the court finds, by a preponderance of the
       evidence, that on the basis of facts that have arisen since the entry of the existing
       parenting plan or allocation judgment or were not anticipated therein, a substantial
       change has occurred in the circumstances of the child or of either parent and that a
       modification is necessary to serve the child’s best interests.” Id.

¶ 45   Accordingly, the court may modify parenting time or the allocation of parental

responsibilities if a substantial change has occurred in the circumstances of the children or either

parent since the existing allocation judgment was entered and such a modification is necessary to

serve the children’s best interests. In re Marriage of Virgin, 2021 IL App (3d) 190650, ¶ 43.

¶ 46   Once a substantial change in circumstances has been found, the trial court must determine

whether modification is necessary to serve the children’s best interests. 750 ILCS 5/610.5(c)

(West 2020). In determining the children’s best interests for modifying parenting time, the courts

consider the following best-interest factors set forth in section 602.7(b) of the Act: (1) the parents’

wishes; (2) the children’s wishes; (3) the amount of time each parent spent performing caretaking

functions with respect to the children in the 24 months preceding the filing of the petition; (4) any

prior agreement or course of conduct between the parents; (5) the interaction and interrelationship

of the children with their parents and siblings or any other significant person; (6) the children’s

adjustment to home, school, and community; (7) the mental and physical health of all involved;

(8) the children’s needs; (9) the distance between the parents’ residences, the cost of transporting,

the families’ daily schedules, and the ability of the parents to cooperate; (10) whether a restriction

on parenting time is appropriate; (11) physical violence or threat of physical violence; (12) the

willingness and ability of each parent to place the needs of the children ahead of his or her own

needs; (13) the willingness of each parent to facilitate and encourage a close and continuing

                                                  16
relationship between the other parent and the children; (14) the occurrence of abuse against the

children or other members of the household; (15) whether one of the parents is a convicted sex

offender; (16) the terms of a parent’s military family-care plan; and (17) any other factor that the

court expressly finds to be relevant. Id. § 602.7(b); In re Marriage of Adams, 2017 IL App (3d)

170472, ¶ 20.

¶ 47   To determine the children’s best interests for the modification of the allocation of parental

decision-making authority, the trial court must consider all relevant best-interest factors, including:

(1) the children’s wishes; (2) the children’s adjustment to home, school, and community; (3) the

mental and physical health of all individuals involved; (4) the parents’ ability to cooperate to make

decisions; (5) the level of each parent’s participation in past significant decision-making about the

children; (6) any prior agreement or course of conduct between the parents regarding decision-

making; (7) the parents’ wishes; (8) the children’s needs; (9) the distance between the parents’

residences; (10) whether a restriction on decision-making is appropriate; (11) the willingness and

ability of each parent to facilitate and encourage a relationship between the minor children and the

other parent; (12) the physical violence or threat of physical violence directed against the children;

(13) the occurrence of abuse against the children or other member of the children’s household;

(14) whether one parent is a sex offender or resides with a sex offender; and (15) any other factor

that the court expressly finds to be relevant. 750 ILCS 5/602.5(c) (West 2020).

¶ 48   The trial court’s decision regarding whether to modify the allocation of parental decision-

making authority and parenting time is subject to a manifest weight of the evidence standard of

review. In re Marriage of Bates, 212 Ill. 2d 489, 515 (2004). This decision is afforded great

deference because the trial court is in a superior position to judge the credibility of the witnesses

and determine the children’s best interests. Id. at 516. A judgment is against the manifest weight


                                                  17
of the evidence when an opposite conclusion is apparent or when the findings appear to be

unreasonable, arbitrary, or not based on the evidence. In re Keyon R., 2017 IL App (2d) 160657,

¶ 16.

¶ 49    In this case, the trial court found that Matthew W. had shown, by a preponderance of the

evidence, that there was a substantial change of circumstances necessitating a modification of

parental responsibilities to serve the children’s best interests. The court also found that it was in

the children’s best interests for Matthew W. to have the sole decision-making authority and the

majority of the parenting time. After reviewing the record, we find that the court’s decisions were

not against the manifest weight of the evidence.

¶ 50    Kristen S. and Matthew W. agree that there was a substantial change of circumstances in

that the current parenting schedule was not working since Kristen S.’s residence was in Missouri

and the children were required to attend school in Illinois. Thus, both parties agreed that it was in

the children’s best interests for it to be modified. In its written order, the trial court evaluated all

of the relevant best-interest factors for its decision regarding the modification of the allocation of

parental decision-making and parenting time. The court made explicit reference to the number of

school absences for both children, Kristen S.’s failure to share medical information, and the

children’s lack of involvement in extracurricular activities, but those were just a few reasons for

the basis of the court’s decision.

¶ 51    More importantly, with the current arrangement, the children were living out of three

different households, and, as Kristen S. admitted, these living arrangements were chaotic for the

children and made it harder for them to participate in extracurricular activities or establish ties in

the community. The children had attended the same school district their entire lives; the majority

of their friends were in the Millstadt community; they were living out of suitcases during the week;


                                                  18
it was a 35-minute drive from their grandparents’ residence to their schools; they did not have their

own bedrooms or space in that residence; and other than their grandparents, they did not have any

ties to Maeystown, which was described by Kristen S. as being a “sleepy town” without a lot of

children. Also, on Monday mornings after spending the weekend with Kristen S., the children had

to leave the Missouri house at 3 or 4 a.m. to get to their Illinois schools.

¶ 52   Although the children were close to Caroline S. and Rick S., they were also close to their

other half-siblings and Matthew W.’s wife. They also had extended family that lived near their

Millstadt home, including their maternal grandparents. Although there is a presumption in favor

of retaining the current custodian to promote stability and continuity in the children’s environment

(see In re Marriage of Pfaff, 250 Ill. App. 3d 265, 268 (1993)), the trial court found a modification

was necessary to provide the children with needed consistency. The court also found that the one

consistent thing for the children, other than their parents, was the Millstadt community, which

included their family, school, and friendships. The court, pointing to the fact that Kristen S.

enrolled the children in the Missouri school in violation of its order, found that Kristen S. was the

parent who consistently interrupted the children’s stability. In making this decision, the court

thoughtfully weighed all of the relevant best-interests factors, and we will not second guess the

court’s evaluation of the relevant factors. Thus, based on the above, we find that the trial court’s

modification of parental decision-making authority and parenting time was not against the

manifest weight of the evidence.

¶ 53                                 B. Relocation Decision

¶ 54   Kristen S. also contends that the trial court’s decision denying her relocation with the

children was against the manifest weight of the evidence. A parent who has been allocated a

majority of parenting time or equal parenting time may seek to relocate with the minor children.


                                                  19
750 ILCS 5/609.2 (West 2020). However, since the trial court awarded Matthew W. the majority

of the parenting time, and we have affirmed that decision as discussed above, we also affirm the

court’s denial of Kristen S.’s request to relocate.

¶ 55                                   III. CONCLUSION

¶ 56   For the foregoing reasons, the judgment of the circuit court of St. Clair County is hereby

affirmed.



¶ 57   Affirmed.




                                                 20